Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendments filed 3/23/21 do not overcome the rejections set forth in the office action mailed 9/15/21. The discussion of the rejections has been updated as necessitated by the amendments, including the rejection of newly added claim 54 over the references of record.


Claim 54 has been given a status identifier of Currently Amended, but is in fact a new claim.

Claim Rejections - 35 USC § 103
Claims 30, 32-42, 44-50, and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over LeSuer (U.S. Pat. No. 3,197,405) in view of Schwind (5,403,501) and Hewette (U.S. PG Pub. No. 2007/0225182).
In column 1 lines 30-32 LeSuer discloses additives for lubricating compositions. In column 1 line 34 through column 2 line 61 (particularly column 2 lines 27-30 and 47-53) and columns 5-9 (Examples 1-20) LeSuer discloses that these additives are prepared by reacting an O,O-dihydrocarbyl phosphorodithioic acid with an epoxide, as recited in step (a)(i) of claim 30, in order to form a triester, reacting the triester with phosphorus pentoxide as recited in step (a)(ii) of claim 30, and then neutralizing the 
LeSuer discloses in numerous examples that the phosphorodithioic acid can be O,O-di(4-methyl-2-pentyl) phosphorodithioic acid, as recited in claim 33, and discloses in column 3 lines 5-8 and the reference’s claim 14 that the phosphorodithioic acid can be O,O-dihexyl phosphorodithioic acid, as recited in claim 34. In column 2 lines 47-53 LeSuer discloses that the epoxide can be many of those recited in claim 35. In column 4 lines 3-6 LeSuer discloses that the amines can be aliphatic, aromatic, cycloaliphatic, and heterocyclic amines as recited in claim 36. In several examples, such as example 1, LeSuer discloses that the amines are a mixture of tertiary alkyl amines having from 11 to 14 carbon atoms, meeting the limitations of claim 37. 
In column 11 lines 26-33 LeSuer discloses that the composition can include additional additives as recited in claim 45. In column 12 lines 24-27 LeSuer discloses that the composition can comprise succinimides as recited in claim 44. In column 11 lines 10-25 LeSuer discloses that the compositions comprising the additives can be 
The differences between LeSuer and the currently presented claims are:
i) LeSuer discloses in column 11 lines 30-31 that the composition can comprise supplemental extreme pressure agents, but does not disclose component (b) of claims 30 and 38-40.
ii) LeSuer discloses that types of additives can be included other than those specifically recited ("etc.", column 11 line 33), but does not disclose component (c) of claim 30.
iii) LeSuer does not disclose the concentration of component (a) of claim 1 in terms of phosphorus content, and LeSuer, Schwind, and Hewette do not disclose a total phosphorus concentration within the range recited in claims 30 and 32.
With respect to i), Schwind discloses in column 14 lines 12-38 and from column 15 line 47 through column 16 line 27 a monothiophosphate additive for lubricating compositions, prepared by the reaction of a dihydrocarbyl phosphite with a sulfur source, meeting the limitations of component (b) of claim 30. In column 16 lines 11-13 Schwind discloses that suitable dihydrocarbyl phosphites are those disclosed from column 21 line 49 through column 22 line 14. In column 22 lines 11-14 Schwind discloses that particularly useful phosphites include dibutyl hydrogen phosphite, as recited in claims 38-39. Schwind also discloses in column 22 that oleyl groups are preferred hydrocarbyl groups, leading to dioleyl phosphite as recited in claim 38. In 
It would have been obvious to one of ordinary skill in the art to include the monothiophosphates of Schwind in the compositions of LeSuer, as Schwind teaches that they are useful additives in lubricants, including gear lubricants.
With respect to ii), Hewette discloses in paragraphs 10-14 a gear lubricant comprising a friction modifier composition. In paragraph 29 Hewette discloses that the friction modifiers include amine salts of partial esters of phosphoric acid, and in in paragraphs 30-47 discloses numerous examples of such amine salts which are obtainable from the reaction of an acid phosphate and an amine, meeting the limitations of component (c) of claim 30. In paragraph 33 Hewette discloses that the acid phosphate can be amyl acid phosphate (amylphosphoric acid), as recited in claim 42, and meeting the limitations of the monohydrocarbyl acid phosphate of claim 41. The amine salts of Hewette therefore meet the limitations of component (c) of claims 30 and 41-42. 
It would have been obvious to one of ordinary skill in the art to include the friction modifier composition of Hewette, including the amine salts, in the lubricating composition of LeSuer, as Hewette teaches in paragraph 17 that they impart advantageous properties to gear and/or transmission lubricants.
With respect to iii), LeSuer teaches in column 11 lines 14-16 that the phosphorus-containing additive is present in an amount of 0.001 to 10% by weight of the composition, or 10 to 100,000 ppm. As the additives of examples 1-20 have In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
This position is supported by a more detailed calculation of the phosphorus contents imparted by the phosphorus-containing additives of Hewette and Schwind. Hewette discloses in paragraphs 72-73 that the composition comprises about 3 to about 10% of an additive composition comprising 10 to 12% by weight of a monohydrocarbyl acid phosphate (which forms a salt with the alkenyl amine component), 4 to 5% by 4 is an octadecyl group and R5 is a methyl group) has a molecular weight of about 348, and a phosphorus content of about 8.90%, imparting a phosphorus content of about 13.4 (150 * 0.089) to about 134 ppm of phosphorus to the composition. 

The total phosphorus imparted by the additive composition of Hewette when the amine salt of a monohydrocarbyl acid phosphate is a salt of the claimed amyl acid phosphate therefore ranges from about 667.4 (552+102+13.4) to about 2,771 (2,210+427+134) ppm. The total phosphorus content imparted by the additives of LeSuer, Schwind, and Hewette therefore ranges from about 737 ppm (0.35+667.4+68.9) to about 21,691 ppm (10,200+2,771+8,720), overlapping the ranges recited in claim 30, and encompassing the narrower range recited in claim 32. 
In light of the above, claims 30, 32-42, and 49 are rendered obvious by LeSuer in view of Schwind and Hewette. Additionally, since the compositions of LeSuer, Schwind, and Hewette meet the compositional limitations of the claims, they are considered to possess the properties recited in amended claim 50 and newly added claim 54 in ranges at least overlapping the claimed ranges.

Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive. Applicant argues that the ranges of Schwind, Hewette, and LeSuer, particularly the concentration range of the first phosphorus compound, are significantly broader than the claimed ranges. Nevertheless, as discussed in the office action, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It is noted that, as discussed in the rejection, the first phosphorus compound can be present in amount of 0.35 to 10,200 ppm in terms of phosphorus, rather than the range of 10 to 100,000 ppm presented in the table in applicant’s remarks; the broader range provided by applicant applies to the overall concentration of the additive rather than the phosphorus provided by the additive. It is noted that LeSuer also discloses somewhat narrower concentration ranges for various applications in column 11 lines 16-25.
Applicant also asserts that the claimed compositions provide unexpectedly superior results in terms of FZG pitting and high-temperature L-37 performance. While the claims have been narrowed to increase the lower bound of phosphorus concentrations to reflect the inventive examples, several deficiencies remain. The examiner provides recommendations at the bottom of section (iii) below:
i) Both inventive examples contain component (b) in an amount of 450 ppm in terms of phosphorus and component (c) in an amount of 300 ppm in terms of phosphorus, while the claims allow for broader concentration ranges of components (b) and (c). There is still no evidence that superior results would be maintained across the 
ii) The claims require that the composition comprise a base oil and a sulfurized isobutylene extreme pressure additive, but do not limit the type of base oil or the concentration of either the base oil or the sulfurized isobutylene. Applicant has not provided data or reasoning as to why one of ordinary skill in the art would expect superior results to be maintained for compositions comprising any concentration of any type of base oil, and any concentration of sulfurized isobutylene, noting that the sulfurized isobutylene affects the antiwear performance of lubricating compositions. Applicant argues that the type of base oil and amount of sulfurized isobutylene is held constant in the examples, and that changes in performance are therefore due to changes in the phosphorus compounds, but since sulfurized isobutylene affects the antiwear performance of lubricating compositions, it is not clear that the critical ranges 
iii) Claim 50 includes a limitation requiring that the lubricant composition “can last” at least 300 hours without failure. This is not sufficient to limit the claims to those exhibiting superior results, since some of the comparative examples supplied in Table 1 of the specification also have an FZG pitting test time of 300 hours. Similarly, newly added claim 54 is not sufficient to limit the claims to those exhibiting superior results, since it is apparent from a comparison of inventive example A and comparative example C8 that raising the content of the first phosphorus compound above 350 ppm would produce a composition outside the scope of the claims while still having an EOT iron level of 320 ppm or less. The examiner recommends that applicant include a claim limitation requiring that the composition have both the FZG Pitting Test value of claim 50 and the EOT iron level of claim 54, which is not observed in the comparative compositions. The examiner further recommends that the “can last” language of claim 50 be modified to positively require that the composition last at least 300 hours without failure in the FZG Pitting Test. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771